Citation Nr: 1621708	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-08 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  

3.  Entitlement to service connection for ischemic heart disease, to include as secondary to herbicides and PTSD.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to August 1966.  Unfortunately, the Veteran died in July 2015, during the pendency of the appeal.  In September 2015 the Appellant filed a Motion to Substitute in this appeal.  The Appellant was recognized as the substitute claimant for the Veteran in these matters in October 2015.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision as to PTSD and TDIU, and a March 2012 rating decision as to ischemic heart disease.  Both rating decisions were issued by the  Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the July 2008 rating decision, service connection was established for PTSD, and a 30 percent intial rating assigned, effective from February 12, 2007.

The Veteran and the Appellant testified before the undersigned Veterans Law Judge (VLJ) at a hearing in November 2011 as to PTSD.  A transcript of that hearing is of record.  The appeal for an initial rating in excess of 30 percent for PTSD was denied in an April 2012 Board decision.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, the Court issued an order granting a Joint Motion for Remand.  The order served to vacate the April 2012 decision, and remanded the matter to the Board.  In August 2013, the Board remanded the issue to the RO for additional development in compliance with the September 2012 Court order.  In February 2015, the RO increased the disability rating for PTSD to 50 percent effective February 12, 2007.  As the benefit awarded in February 2015 is less than the maximum benefit available, the appeal remains pending before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).      

The issues of entitlement to a TDIU and service connection for ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-connected PTSD was manifested by symptoms productive of a level of functional impairment most closely approximating occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

The Veteran's service treatment records, private treatment records, VA treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Relevant VA examinations were conducted in September 2007, May 2008, February 2009, January 2010, and December 2013.  The record does not reflect that the examinations were inadequate for the purposes of determining an appropriate schedular rating.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the medical record or took a medical history, and performed an appropriate examination.    

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to draw out the current state of the Veteran's disability, and the Veteran, through his testimony and that of his representative, demonstrated actual knowledge of the elements necessary to substantiate his claim.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran and his representative have not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   


Rating Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for an increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  38 C.F.R. §4.130, DC 9411.

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  
A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
A GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., at times, speech is illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed man avoids his friends, neglects his family, and is unable to work; a child frequently beats up other children, is defiant at home, and is failing at school).  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.   

Facts and Analysis

According to a March 2007 statement from the Appellant, the Veteran had serious anger issues and flew into a rage over little things.  She wrote that he was morose, at times inconsolable, and had trouble with his memory.  She explained that his short temper and attention span affected his relationship with his children and grandchildren, and that he came home angry every day because of people on the job.  

A VA examination was conducted in September 2007.  The Veteran reported that some days he slept well, while he was up and down all night other times.  He reported some difficulty in relationships with others, and long-term difficulty taking orders from authority figures, including his first wife's parents, who tried to tell him how to raise his children with his first wife.  He reported a poor relationship with these children.  He stated that he had suicidal thoughts about two years previously during a period of problems with his family, but that he had no prior suicide attempts.  He stated he had homicidal thoughts of shooting a neighbor due to his loud motorcycles.  He also reported that before his first wife died he did not stay on a job more than three years because he would get aggravated and try something else.  He asserted he was fired multiple times, but could not recall the reasons.  He said that he would lose his cool verbally with others at work.  He reported hearing a high-pitched voice he could not understand, and seeing things out of the periphery of his vision that were not there.  The examiner felt that the Veteran's history was too vague to assign a GAF score, and noted some inconsistencies.  A supplemental opinion in October 2007 found that the Veteran's answers were not consistent with an attempt to exaggerate or malinger, but found that it was impossible to give an accurate GAF score separating out the service-connected symptoms as opposed to symptoms that are not service-connected, meaning related to early childhood trauma.  

In October 2007, the Veteran's judgment was noted to be among his strengths.  In January 2008, the Veteran reported feeling down due to a combination of family and neighbor stress, and stated that he was struggling with emotional control.  Later that month the Veteran reported feeling frustrated, and sleeping only 4-5 hours with 5 or 6 awakenings each night.  The Veteran reported hallucinations in that he heard car doors, voices, Spanish opera music, and crickets, and saw shadows.  He reported paranoid delusions.  

A May 2008 VA examination noted that the Veteran reported "losing it" at times and said that loud noises bothered him.  The Veteran had difficulty handling normal daily stresses.  The examiner assigned a GAF score of 55, but was unable to partial out the PTSD symptoms other than to say that they appeared mild, and his psychiatric presentation as a whole resulted in a moderate decree of impairment in social functioning and mild occupational impairment, with a mild to moderate overall level of disability.  

In October 2008, the Veteran described his mood, sleep, and energy as fair.  He stated that his wife of thirty years was supportive.  He was assigned a GAF score of 49.  A December 2008 treatment note indicated that the Veteran awakened multiple times at night to check and see if the doors were locked, and that he had nightmares, intrusive thoughts, and flashbacks, specifically hearing an announcement from his time in service that a man had gone overboard.  He was assigned a GAF score of 50.

 A February 2009 statement from the Appellant noted the Veteran's trouble sleeping and quick temper as well as his tendency to blame her for everything.  She described their marriage as like having a rock held over her head that will fall after her next mistake.  

Another examination was conducted in February 2009.  The Veteran asserted that his dreams were more frequent and intense such that he slept 5-6 hours per night, waking up 3-4 times, and taking naps during the day.  He reported nightmares 2-3 times per week, and feeling anxious when he woke up.  He reported movement in his side vision.  He did not like crowds because of increased anxiety.  He was able to go to church and did not isolate from his family.  He reported mild difficulties with anger control with occasional outbursts.  He described his current marriage as pretty good.  He was assigned a GAF score of 58, and was described as experiencing a mild degree of impairment in social functioning and likely a mild occupational functioning impairment, as well as a mild overall disability level.  

A November 2009 statement from the Appellant asserted that the Veteran would go from "okay" to becoming extremely angry in a manner that she described as like a seesaw.  She reported feeling afraid of his anger, and that she was worried he would become so angry he would have another stroke or heart attack.  She wrote that she did not say anything to him about what she thought because she was afraid of him.  She wrote he had a tendency to become confused and that his short-term memory was really bad.  

In a December 2009 treatment record, the Veteran reported feeling more irritable, and said that he was short-tempered and became upset over things such as people not serving him quickly at a restaurant or cutting him in line.  He said that he confronted people verbally about these incidents, but denied thoughts of harming others.  He had the practice of securing the perimeter at night.  He was assigned a GAF score of 49.  

A January 2010 VA examination assigned a GAF score of 50.  He reported frequent nightmares and waking up 4-5 times per night, as well as carrying a firearm.  He said that he stayed home unless he needed to go out and do something.  He had difficulty in his relationship with others, and had daily intrusive thoughts.  He avoided crowds, loud noises, and public spaces.  He was easily annoyed.  He acknowledged that he and his wife were having some difficulties, but characterized the relationship as fair.  He reported being more argumentative and irritable with her.  His short-term memory and concentration were somewhat impaired.  

A February 2010 VA treatment note again assigned a GAF score of 50.  The Veteran reported increased irritability, and said he had to be aggressive to keep people from taking advantage of him.  He avoided social situations except for church activities with his wife.  He said he was unable to walk away from a conflict situation.  Later that month he reported a depressed mood and difficulty expressing anger for fear of hurting others.  He was short-tempered and easily angered.  He reported feeling betrayed because his step-daughter and her husband had taken his guns from him.  He was assigned a GAF score of 49.  

At his November 2011 hearing, the Veteran reported that he had stopped attending group therapy because he felt the others in the group were hypocritical.  He asserted he had a lapse of judgment, but did not provide any examples.  He reported obsessive rituals of checking the windows and door locks, and turning on the lights.  He described himself as becoming irritable very easily and stated he had periods of violence where he curses and picks things up with the intention of throwing them, although he did not do so.  He reported short-term memory loss, and said he frequently forgot names and what he was supposed to be doing.  He said he had thought about suicide and contemplated shooting his neighbor, but had not acted on it.  The Appellant also testified at the hearing, and asserted that she felt the Veteran had some sort of obsessive compulsion in that he wanted his shirts hung in a certain way and his clothing folded in a certain way.  She reported that for the first month of their marriage she did not unpack her suitcase because she was not sure that he would let her stay due to his unpredictability.  She said he would yell at her and their pets, and become upset if she would so much as borrow his nail clippers and not put them right back.  She testified that he had the tendency to pace and throw things at their pets, and related an incident where he was in the hospital for a knee replacement surgery and threw a walker down the hall because he was upset with the nurses.  She stated that the nurses would not deal with him, and so she had to stay and intervene.  The Veteran attributed the longevity of their marriage to the Appellant's accommodation of his symptoms, and allowing him to have his way all the time because of his temper.  

In March 2012, the Veteran reported his mood had become more irritable and depressed.  He was impatient, irritated by minor stressors, and yelled at his family, causing them to become more distant.  He hit things, but said he was not aggressive with his family or anyone else.  The Veteran asserted that he had the practice of holding in his frustration and later taking it out on his wife.  He was assigned a GAF score of 49.  

In an April 2012 letter, the Veteran's treatment provider asserted that the Veteran suffered from chronic and persistent severe anxiety and irritability.  The Veteran's severe mood disturbance was found to cause significant impairment with his interpersonal relations and difficulty adapting to stressful situations.  In November 2012 the Veteran's mood was predominantly irritable, which adversely affected his relationship with his wife, children, and grandson.  He reported isolating himself to avoid conflict, and not going out in public, noting that he would become angry with people who were, for example, standing in his way while shopping, and that this anger would last for hours.  He reported that his short term memory had deteriorated to the point that he forgot the names of people he had known for years.  Later that month he elaborated on his memory, explaining that he frequently was unable to remember what he wanted to get from the store or in another room.  

A private examination was conducted in May 2013.  The examiner wrote that the Veteran had reported a post-service employment history that was fairly spotty, with work in such areas as a paper mill, debt collection, and long-haul trucking for about five years, as well as work in construction for a total of 30 years.  The examiner described this employment as work in a self-employed manner, meaning that the Veteran was sent to do particular assignments on his own or with one helper.  He reported difficulty working with other employees and supervisors, becoming angry, and storming off the job to avoid more direct confrontation.  The Appellant characterized the Veteran's longest stretch of employment, from 1979-1991, as a situation where the man who founded the company was close to the Veteran and allowed him more leeway than he would an ordinary employee, including assigning him projects that he could do alone or with one other person.  The Appellant felt that the Veteran had been laid off from this position in 1991 for unclear reasons.  As to family history, the private examiner noted the Veteran had little contact with his children from his first marriage, and the Appellant asserted that the Veteran and his first wife had separated approximately 6 times in the first 2 years of marriage due to his anger and irritability.  The Veteran reported conflict and difficulty in his current marriage, and a good relationship with his stepdaughters from this second marriage.  The Appellant reported that the Veteran struggles with anger and irritability, is fairly limited socially, and is most comfortable socially with their church group.  

The examiner characterized the Veteran's mood as depressed with some difficulties with focus and short-term memory, and a somewhat impaired immediate and delayed memory.  The Veteran reported nightmares 2-3 times per week.  The private examiner assigned the Veteran a GAF score of 50, although he disagreed with VA's standard interpretation of GAF scores and opined that he felt 50 represented serious limitations in most major areas of life.  The examiner felt the Veteran's thought processes were markedly compromised by his intrusive thoughts, memories, rigid routines, and emotional liability, and that his work was marked by conflicts with co-workers and supervisors such that he was only able to function only because his boss allowed him to work alone and was permissive about the Veteran's behavior.  The private examiner characterized the first marriage as troubled due to the separations in the first two years, and noted a lot of conflict and anger in the second marriage such that the Appellant was frightened of the Veteran.  The private examiner also felt the Veteran's judgment was impaired by his short temper and impulsive actions, such as showing his temper in public situations that could easily lead to confrontations with others, and walking off jobs.  The private examiner also noted the Veteran's unpredictable mood and obsessional rituals, specifically travelling the same route to the store and becoming angry if there is any deviation, and leaving many jobs in an angry and impulsive manner due to his inability to deal with co-workers. 

The final VA examination was conducted in December 2013.  This examiner felt that it was possible to distinguish the Veteran's service-connected PTSD symptoms from a non-service-connected mood disorder.  The examiner asserted that the non-service-connected symptoms were persistent depressed mood, diminished interest in activities, excessive guilt, variable appetite, low self-esteem, and feelings of hopelessness.  The examiner opined that the Veteran's suffered from occupational and social impairment with reduced reliability and productivity, and that 70-80 percent of the impairment was due to PTSD and 20-30 percent of the impairment was due to non-service-connected mood disorder.  The examiner noted that the Veteran's first marriage ended with the death of his first wife, and that although the Veteran and his wife had disagreements over small things, such as the Veteran becoming upset if his wife did not come home on time, and they separated and reunited several times in the first few years of marriage, they got along pretty well after that rocky period and successfully raised two children.  His second marriage has lasted over thirty years, and the Veteran reported that he recently learned his wife was afraid of him.  They have had many arguments over the years, but he felt emotionally close to his wife because she stood by him.  The Veteran stated that he did not socialize much, and had stopped attending church because he felt leadership was playing favoritism.  He stated that his siblings stopped visiting after he remarried, but that he calls his brothers every few months.

The Veteran asserted that after service he first worked in the construction industry with his father-in-law, then as a truck driver, which he enjoyed.  He left the trucking job because his job was cut when the company was sold, and in the mid-70s he obtained a job as an electrician, and worked for 13-14 years at the same position.  The Veteran reported generally getting along with others, although he recalled one incident of a conflict with a supervisor where the Veteran picked up a pipe and followed the supervisor with the intention of hitting him after he came out of the office, but the Veteran calmed down and did not follow through with his plan.  The Veteran reported other incidents where he became angry but did not act on that anger, and stated he left the company because he wanted more money.  He then worked for 10-12 years for a different company as an electrician until he had a heart attack.  He reported performing well and getting along with his colleagues, and asserted that he planned to stay until he was 62 if not for the heart attack.  

The Veteran's symptoms were depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner concluded that despite incidents of becoming angry at work, the Veteran's occupational impairment was in the mild range, noting that he was employed for 13-14 years.  The examiner also referenced the Veteran's marriage of over thirty years, in spite of interpersonal problems due to his PTSD problems, and opined that the Veteran's social impairment was moderate.  

The private examiner provided a March 2014 addendum in which he challenged the December 2013 VA examination report, including the belief that the Veteran's service-connected symptoms could be separated from his non-service-connected symptoms, and the Veteran's pre-service psychiatric state.  The private examiner disagreed with the Veteran's description of his first marriage as good or close, and asserted that, contrary to the Veteran's report at the examination, that he had much conflict with others at work that his long work history was the result of very generous job accommodations similar to those found in sheltered employment.

In April 2014, the Veteran reported that his short-term memory appeared to be getting progressively worse.  He expressed frustration at not being able to work, asserting it was due to severe irritability and difficulty getting along with others.  In November 2014, he reported seeing images in his backyard that disappeared when he turned on the light.  In March 2015, he reported episodes of being disoriented at the grocery store.  

Analysis

Although the record as a whole does not reflect impairment in the Veteran's judgment, and the record is conflicted as to the effects of the Veteran's PTSD on his ability to work, the record does reflect deficiencies in the Veteran's family relations, thinking, and mood.  Therefore, allowing the benefit of the doubt, the Veteran did meet the criteria of a 70 percent disability rating.  

Although the December 2013 examiner indicated that it was possible to separate the symptoms and impairments from a non-service-connected mood disorder from the service-connected PTSD, the other examiners of record did not share this belief.  Specifically, the author of the October 2007 supplemental opinion was unable to differentiate his service-connected and non-service-connected symptoms in a GAF score, and the May 2008 examiner was unable to partial out the relative contribution of the PTSD from the Veterans global assessment of functioning.  As the Veteran's psychiatric symptoms have not been consistently distinguished by the record, all of the psychiatric symptoms will be considered by the Board.  Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a non service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).    

The Veteran suffered from deficiency in his family relations in that he was estranged from his two children from his first marriage, and his short temper caused his second wife, the Appellant, to be afraid of him.  He admitted that he took his anger out on her, and acknowledged that the longevity of their marriage was due to the Appellant's accommodating behavior.  The Appellant asserted that she let him get his way or get away with inappropriate behavior due to her fear of him.  Therefore, the Board finds that it is at least as likely as not that the Veteran's marriage was deficient due to his PTSD symptoms, in spite of its longevity.    

The record reflects deficiency in thinking in that the Veteran has intermittently reported visual or audio hallucinations, and reported ongoing difficulty with his short-term memory such that he forgot the names of people he had known for years and was often unable to remember why he had gone into a particular room or to a particular store.  The deficiency in thinking is also evident in the March 2015 report of disorientation at the grocery store.  The Veteran's deficiency in mood has been established by his ongoing and near-continuous difficulties with anger and irritability, including the April 2012 letter from his primary treatment provider asserting chronic and persistent severe anxiety and irritability.  

Because the Veteran suffered from deficiencies in most areas, namely family relations, thinking, and mood, the inconsistent reports regarding the effects of his PTSD on his ability to work and the findings in his treatment records of fair or good judgment need not prevent a higher rating.  Therefore, the criteria for a disability rating of 70 percent have been met.

The record does not reflect total occupational and social impairment consistent with a 100 percent rating.  Although the Veteran's PTSD symptoms caused significant difficulties in his home life, he was married to his first wife for many years until she passed away, and remained married to the Appellant for over thirty years.  Although the Board recognizes that the first few years of his first marriage were fraught, and the Appellant's accommodation of the Veteran's significant PTSD symptoms allowed for the longevity of his second marriage, the record does not reflect total social impairment.  Similarly, although it appears the Veteran had some stretches of spotty employment that may be related to his temper and irritability, he also asserted two stretches of successful employment of many years.  Although the private examiner asserts that the first of these stretches is the result of unusual accommodation by an employer to whom the Veteran was close, the Board notes that nowhere else in the record does the Veteran report having a close relationship with any employer.  Moreover, there is no assertion of a close relationship with the Veteran's second long-term employer.  At the December 2013 VA examination the Veteran asserted that he performed well and got along with colleagues at this second long-term employer, and that he would have continued to work there until he was 62 were it not for the heart attack that cut his employment short after 10-12 years.  Therefore, although the Veteran's temper may have led to some difficulties early in his career, and his PTSD symptoms have caused some degree of impairment in his family relationships, the record does not reflect total occupational and social impairment that would merit a 100 percent rating.  

Although the Veteran reported hallucinations and disorientation, which are among the symptoms listed under the 100 percent criteria, the rating criteria are not exclusive, but rather examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Therefore, report of some of the example symptoms does not automatically entitle a veteran to a higher disability rating.  The Veteran's overall disability picture, as discussed above, is not the functional equivalent of total occupational and social impairment.  Therefore, a rating of 100 percent is not warranted.  

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The record does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and no extraschedular referral is required.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, a TDIU claim has been raised by the record and will be addressed in the remand section below.  


ORDER

Entitlement to an initial rating for PTSD of 70 percent and no higher is granted.  


REMAND

The Appellant asserts that the Veteran's ischemic heart disease was secondary to his service-connected PTSD.  Upon remand, a VA opinion should be obtained as to whether it is at least as likely as not that the Veteran's ischemic heart disease was caused by or aggravated by his service-connected PTSD.  The Appellant should also be provided with secondary service connection VCAA notice.

The issue of entitlement to a TDIU is necessarily affected by the claim of entitlement to service connection for ischemic heart disease.  Therefore, the TDIU claim is intertwined with the ischemic heart disease claim.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The TDIU claim is thus remanded to await the outcome of the ischemic heart disease claim.  

 Accordingly, the case is REMANDED for the following action:

1.  Provide the Appellant with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the requirements for establishing secondary service connection pursuant to 38 C.F.R.
 § 3.310, for her claim for service connection for ischemic heart disease to include as secondary to service-connected PTSD.  

2.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ischemic heart disease was caused or aggravated by (permanently worsened beyond the normal progression) his service-connected PTSD.  The clinician is advised that the Appellant has submitted an article asserting a connection between the two disabilities.  

Any opinion offered should be supported by a complete rationale.

3.  After completing all of the above, readjudicate the issues on appeal.  If any benefit remains denied, provide the Appellant with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


